MEMORANDUM **
Mikhail Abdelnour, a native and citizen of Syria, petitions for review of a decision of the Board of Immigration Appeals dismissing his appeal from an Immigration Judge’s denial of his applications for asylum, withholding of removal and protection under the Convention Against Torture.
The dispositive issue is whether the IJ’s adverse credibility finding is supported by substantial evidence. The IJ specifically noted inconsistencies that went to the heart of the petitioner’s claim. See Wong v. INS, 352 F.3d 1250 (9th Cir.2003). In failing to qualify for asylum, Abdelnour necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzales-Hernandez v. Ashcroft, 336 F.3d 995 (9th Cir.2003). Because Abdelnour presented no evidence that it is more likely than not that he would be tortured upon return to Syria, the IJ properly rejected his claim under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001). The finding is supported by substantial evidence.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.